Citation Nr: 1121804	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  09-49 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a right shoulder disorder.

5.  Entitlement to service connection for a right hip disorder.


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel




INTRODUCTION

The Veteran served on active duty from November 1974 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The issues of entitlement to service connection for a right shoulder disorder and for a right hip disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has a current left ear hearing loss disability as defined by VA regulations. 

2.  The evidence of record does not show that the Veteran's right ear hearing loss is etiologically related to his period of active service.

3.  The evidence of record does not show any currently diagnosed tinnitus is related to the Veteran's period of active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).  

2.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in a letter from the RO dated in November 2008.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the November 2008 correspondence.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues on appeal have been met.

The duty to assist also has been fulfilled in this case as VA medical records were requested or obtained and the Veteran was provided with a VA examination of his hearing loss and tinnitus claims.  The Board finds that the available medical evidence is sufficient for an adequate determination of the claims decided herein.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including sensorineural hearing loss, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Hearing Loss and Tinnitus

The Veteran seeks service connection for bilateral hearing loss and tinnitus as a result of his military service.  He states that he experienced noise exposure while on active duty.  It is his contention that any current hearing loss and tinnitus are attributable to his military noise exposure as an armor crewman.

The determination of whether a veteran has a current hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The threshold for normal hearing is from 0 to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.  The regulations set forth in 38 C.F.R. § 3.385 operate only to establish when a hearing loss can be service connected.  Id. at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

The Veteran's DD Form 214 is negative for any indication that the Veteran received any awards or decorations indicative of participation in combat, though it notes he received a rifle M-16 sharpshooter badge.  In his Notice of Disagreement, the Veteran contended that he served in a tank unit while in service and was exposed to diesel engine noises several times a week that would last several hours at a time.  By the time he exited the tank he would have a muffled ringing sound in both ears.  He also said that during this time he had no ear protection except the headsets worn so that crew members could hear each other in the tank.  

His service treatment records were obtained and are negative for a report or diagnosis of a bilateral hearing or tinnitus disability during service.  An October 1974 enlistment examination showed the Veteran's hearing was within normal limits.  Audiogram findings, in pure tone thresholds, in decibels, appear to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
no entry
5
LEFT
       15
15
15
no entry
15

Audiogram findings during a periodic service examination in August 1978, in pure tone thresholds, in decibels, appear as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
15
15
LEFT
       15
15
20
15
15

Audiogram findings during the Veteran's March 1980 discharge examination, in pure tone thresholds, in decibels, are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
no entry
5
5
LEFT
       15
10
no entry
0
0


Post-service, VA medical records associated with the claims file show no treatment for hearing loss in either ear or for tinnitus.  Information in the claims file indicates that the RO reviewed a computer database for the VA Medical Center at St. Louis and found no treatment records associated with tinnitus or hearing loss for the Veteran in the time period from July 1996 to December 2008.  Further, copies of VA treatment records found in the claims file and dated in January 2000, July 2007 to May 2008, and September 2009 to October 2009 show no treatment for tinnitus or hearing loss.

The Veteran's VA audiological examination in January 2009 reflects the first indication found in the claims file of right ear hearing loss and tinnitus disorders.  The Veteran denied any significant hearing problems.  He said that when he laid on his left side the hearing in his right ear appeared muffled.  He also said that other people often complained that he spoke very loudly.  He also complained of intermittent tinnitus for the right ear only, which he said he first noticed while in service.  Tinnitus was infrequent, perhaps two to three times per month.  The Veteran reported a history of military noise exposure as a tanker in the military due to tank, diesel engines, motor pool and headsets without hearing protection.  Post-service, as a civilian, he went to school then into reupholstery and worked eight years as a saw machine operator.  He also went deer hunting every December, but denied a history of civilian occupational noise exposure.  

On examination, audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
30
30
LEFT
       20
25
25
20
30

Speech recognition scores on the Maryland CNC Word List were 94 percent in the Veteran's right ear and 98 percent in the left ear.  

Diagnosis was normal hearing (sloping to a moderately severe sensorineural hearing loss at 8000 Hz) for the left ear and mild sensorineural hearing loss (sloping to moderately severe at 8000 Hz) for the right ear.  The VA examiner opined that it was not as least as likely as not that the Veteran's right ear hearing loss and tinnitus were related to his period of military service because service treatment records showed normal hearing both at enlistment and at discharge and the Veteran never complained about hearing or tinnitus matters while in service.  

Based on the evidence of record, the Board finds that service connection for a left ear hearing loss is not warranted.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The regulation at 38 C.F.R. § 3.385 defines hearing loss disability for VA purposes.  Hearing loss is only considered a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  

In order for the Veteran to be granted service connection for left ear hearing loss, there must be evidence of a service-connected disease or injury and a present disability which is attributable to such disease or injury.  While there is evidence of exposure to acoustic trauma during service, as the Board finds the Veteran's lay testimony of exposure to noise in service credible, all of the available service and post-service medical evidence does not reveal audiometric testing which demonstrates the pertinent level of left ear hearing loss required by regulation to constitute a disability.  The January 2009 VA audiological examination clearly shows that the Veteran does not currently meet the criteria for a left ear hearing loss disability under 38 C.F.R. § 3.385.  In the absence of proof of a present disability there can be no valid claim.  See Brammer, 3 Vet. App. at 225; see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Therefore, service connection for a left ear hearing loss is not warranted.

After reviewing the competent medical evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for right ear hearing loss and for tinnitus, as it is not shown that he has a current right ear hearing loss disability or a tinnitus disability that is etiologically related to his period of active military service.  The Veteran's service treatment records are silent as to any right ear hearing loss or tinnitus disorder while in service, and his service examination results revealed audiogram findings which cannot be characterized as establishing a right ear hearing loss disability under the provisions of 38 C.F.R. § 3.385.

Subsequent to service, there is no competent medical evidence of a current disability until a January 2009 VA examination revealed tinnitus and the audiogram showed a right ear hearing loss disability within the meaning of 38 C.F.R. § 3.385.  However, these medical findings were nearly 29 years following separation from service.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Moreover, the Veteran has not provided any competent medical evidence to demonstrate that any current right ear hearing loss and any current tinnitus disorder were caused by or were a result of his period of service.  Further, the Board notes that the January 2009 VA examiner's opinion is persuasive that the Veteran's right ear hearing loss and tinnitus are not related to active duty because the examiner had the benefit of reviewing the claims file and interviewing and examining the Veteran.  Under the circumstances of this case, the lack of medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury prevents service connection from being granted for right ear hearing loss and tinnitus.  Hickson, 12 Vet. App. at 253.

The Board recognizes the Veteran's contentions that his exposure to noise while in service, especially when he lacked hearing protection, contributed to his hearing loss and to his tinnitus.  To the extent that the Veteran contends that his hearing loss and tinnitus are due to his exposure to noise while in service, his opinion is outweighed by the competent medical evidence.  However, the record lacks any evidence, lay or medical, that the Veteran has suffered from hearing loss or tinnitus since service.  Indeed, the Veteran has not made any assertions stating that he has experienced such since service; only that such symptoms arose more recently Simply stated, the Veteran's service treatment records (containing no competent medical evidence of a hearing loss disability or a tinnitus disability), the lack of post-service treatment records (which could show complaints, symptoms, findings or diagnoses associated with either hearing loss or tinnitus), the absence of lay evidence indicating complaints of hearing loss or tinnitus since service, the medical opinions of the January 2009 VA examiner, and the lack of competent medical evidence showing left ear hearing loss or linking right ear hearing loss and tinnitus to the Veteran's service, taken together, outweigh the Veteran's contentions.

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the only competent medical opinion addressing a relationship between service and these current disabilities is against the claims.  While the Board is sympathetic to the Veteran's claims, and he is certainly competent to describe that which he experienced in service, any contentions by the Veteran that he has a current right ear hearing loss disability and a current tinnitus disability that are related to noise exposure experienced during active service are deemed not persuasive in view of the VA examiner's medical opinion.  In this case there is no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

In view of the in-service findings of normal hearing, and the lengthy period following service without a showing of a tinnitus disability or a right ear hearing loss disability under the provisions of 38 C.F.R. § 3.385, there is no persuasive evidence of continuity of symptomatology, and this weighs against the Veteran's claims as well.  

The evidence of record also does not show that the Veteran was diagnosed with a right ear hearing loss disability within one year following his separation from service; as such, service connection for right ear hearing loss on a presumptive basis also is not warranted.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

For all the foregoing reasons, the claims for service connection for left ear hearing loss, for right ear hearing loss, and for tinnitus must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for left ear hearing loss is denied.

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Unfortunately, a remand is required for the Veteran's claims of entitlement to service connection for right shoulder and for right hip disorders.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

The Veteran essentially contends that he injured both his right shoulder and right hip during service and since has always self-medicated for these disorders.  However, in his Notice of Disagreement the Veteran also contended that he had been seen at the John Cochran Division of the St. Louis VA Medical Center (VAMC) for these two disorders.

Service treatment records revealed that in August 1977 the Veteran was seen for a sore right shoulder injured after exercising.  Limited range of motion was noted as well as pain in the joint region.  Mild tenderness was noted over the shoulder joint without swelling or crepitation.  The examiner noted a mild strain and the Veteran was ordered to light duty.  In October 1977 the Veteran complained of a chronic right shoulder dislocation and presented with pain.  It was noted that the Veteran had full range of motion without crepitus, but that he was mildly painful over the anterior and posterior glenohumeral joint.  Diagnosis was chronic sprain, no documented dislocation, and possible tenosynovitis.  The Veteran was placed on light duty.  In May 1979, the Veteran complained of right shoulder pain after pulling.  There was no edema, but point tenderness.  Full range of motion was noted and possible tenosynovitis.  He was also seen the next day with full range of motion, no tenderness, and a diagnosis of improving tenosynovitis.  In July 1979 the Veteran complained of cold in the right shoulder while on guard duty the previous night.  He also complained of a sharp pain from the anterior shoulder to the posterior shoulder in the joint space under the arm pit.  Full range of motion of the shoulder, with pain but no deformity, was noted.  Diagnosis was a strain.  At the time of his March 1980 discharge examination, the Veteran checked the "yes" box when asked whether he ever had or now had a painful or "trick" shoulder or elbow.  The examiner noted that both shoulders "pop" out of joint with overhead throws.  

A service treatment record in January 1978 noted a contusion of the right hip after the Veteran fell down three steps.  

While the Board's review of the claims file disclosed no post-service VA medical records showing the Veteran has a current disability related to either the right shoulder or the right hip, these actual copies of VA treatment records are dated in January 2000, July 2007 to May 2008, and September 2009 to October 2009.  Both the January 2009 rating decision and the November 2009 Statement of the Case indicated that information from a computer database for the VA Medical Center at St. Louis had been reviewed for the other claims on appeal during the July 1996 to December 2008 time period.  A note from a rating specialist found within the claims file in connection with this search of a computer database indicated that there was no evidence of any complaints or treatment for either tinnitus or hearing loss.  The rating specialist made no mention of whether these computer records were searched for complaints or treatments for either the right shoulder or right hip.  

Therefore, on remand the RO/AMC shall obtain any relevant medical records from the John Cochran Division of the St. Louis VAMC and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and ask him to specify all private and VA medical care providers who treated him for any residuals of his inservice injuries to his right shoulder and right hip since discharge from active duty.  After the Veteran has signed the appropriate release(s), the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file, especially any treatment records from the John Cochran Division of the St. Louis VAMC since 1980.

2.  After receipt of the requested information, the RO/AMC shall take such additional development action with respect to the claims as it deems proper, including VA examinations if necessary.

3.  Thereafter, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


